Citation Nr: 0505215	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-06 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center (RO) in Wichita, Kansas that granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective from October 22, 2002, and granted service 
connection for bilateral hearing loss, and assigned a 
noncompensable evaluation, effective from January 29, 2002.  

In a statement received in February 2005, for which waiver of 
RO consideration was provided, the veteran appears to raise 
the issue of entitlement to service connection for PTSD due 
to incidents of service.  Such claim was not adjudicated in 
the May 2004 rating decision which denied service connection 
for a psychiatric disability as secondary to service-
connected hearing loss.  As such, any claim of entitlement to 
service connection for PTSD due to service is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular rating 
assignable for tinnitus.  

2.  The veteran has Level II hearing in the right ear and 
Level I hearing in the left ear; an exceptional pattern of 
hearing loss has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

If, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, the hearing loss 
issue on appeal stems from a notice of disagreement with a 
rating decision that adjudicated entitlement to service 
connection for bilateral hearing loss.  As VCAA notice had 
been provided as to the issue of service connection for 
hearing loss, VA is not required to provide notice of the 
information and evidence necessary to substantiate the newly 
raised claim for an increased initial rating for hearing 
loss.  VAOPGCPREC   8-2003.

Further, under 38 U.S.C.A. § 5103(a), VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by a precedent opinion of 
the General Counsel that is binding on all Department 
officials and employees.  See VAOPGCPREC 2-2004.  No other 
basis for an increased rating has been set forth in this 
appeal.  
Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA outpatient 
treatment records and the report of a VA examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

VA outpatient treatment records dated from 2001 to 2002 have 
been associated with the claims folder.  The veteran was seen 
in the audiology clinic in October 2001.  He reported a 
progression of the hearing loss in his right ear.  It was 
indicated that he had been told of a hearing loss in his left 
ear.  Following an audiometric examination, the assessment 
was that the veteran had a mild to profound hearing loss in 
the right ear and a moderate to normal, then dropping to 
profound hearing loss from 2,000 to 8,000 Hertz in the left 
ear.  In January 2002, the veteran reported tinnitus in both 
ears.  He claimed that it began during the last part of his 
service.  The examiner commented that it was as likely as not 
that a portion of the veteran's hearing loss and tinnitus 
were a result of noise exposure in service.  

The veteran was afforded an audiometric examination by the VA 
in October 2002.  He related that tinnitus was constant in 
the right ear and intermittent in the left ear.  On the 
authorized audiological evaluation in, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
55
85
85
LEFT

30
55
65
75







Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The diagnosis was that the veteran 
presented with a bilateral sensorineural hearing loss and 
subjective tinnitus.  The examiner stated that due to the 
military noise exposure, it was reasonable to assume that the 
veteran's hearing loss and subjective tinnitus were related 
to service.

Based on the evidence summarized above, the RO, by rating 
action dated in November 2002, granted service connection for 
tinnitus and bilateral hearing loss.  Evaluations of 10 
percent and noncompensable were assigned, respectively, for 
these disabilities.  

Additional VA outpatient treatment records dated in 2003 are 
in the claims folder.  The veteran was seen in the audiology 
clinic in February 2003.  He reported no change in his 
hearing from one year earlier.  An audiometric test disclosed 
that the hearing threshold levels in decibels in the right 
ear were 15, 50, 80 and 90 at 1000, 2,000, 3,000 and 4,000 
Hertz, respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 15, 
50, 65 and 70.  The assessment was that the veteran's pure 
tone sensitivity remained unchanged.  It was noted in 
December 2003 that the veteran was working.



Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for tinnitus and 
bilateral hearing loss, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A.  Tinnitus 

A 10 percent evaluation is assignable for recurrent tinnitus.  
Diagnostic Code 6260 (effective May 11, 1999)  NOTE 2:  
Assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  (effective June 13, 2003).

The VA's Office of the General Counsel concluded that 
Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999 [the date of the 
revision of schedular criteria governing the evaluation of 
service-connected ear disorders], and as amended as of that 
date, authorizes only a single 10 percent disability rating 
for tinnitus, regardless of whether that tinnitus is 
perceived as unilateral, bilateral, or in the head.  The 
General Counsel further concluded that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260, or, for that matter, any other diagnostic code.  
It was also indicated that the amendment did not involve a 
substantive change to the Diagnostic Code.  It merely 
restated in more explicit terms the rule reflected in prior 
VA regulations that only a single 10 percent rating for 
tinnitus is authorized regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  
VAOPGCPREC 2-2003.  Precedential opinions of VA's General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5 (2003).  

The veteran asserts, in effect, that a higher rating should 
be assigned for tinnitus.  The fact remains, however, that 10 
percent is the maximum schedular evaluation that may be 
assigned for tinnitus.  There is no basis in the record for a 
higher rating.  The note added in 2003 merely codified 
current standard VA practice by specifying that recurrent 
tinnitus was to be assigned only a single 10 percent 
evaluation, whether it was perceived in one ear, both ears, 
or somewhere in the head.  In Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), the United States Court of Appeals for 
Veterans Claims held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  

B.  Bilateral hearing loss 

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under these criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by 
pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The degree of disability for 
bilateral service-connected defective hearing is ascertained 
by the application of the rating schedule, which establishes 
11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VIa is used when the examiner certifies that the use of 
speech discrimination testing is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2004).  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  38 C.F.R. § 4.86(a) (2004).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2004).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In this case, the results of the VA audiometric examination 
conducted in October 2002 fail to demonstrate that a 
compensable evaluation is warranted for the veteran's service 
connected bilateral hearing loss disability.  In this regard, 
under the criteria set forth in the Rating Schedule, the 
results of that audiometric test reveal that the veteran has 
Level II hearing in the right ear and Level I hearing in the 
left ear.  There was no exceptional pattern of hearing 
impairment demonstrated as contemplated in 38 C.F.R. 
§ 4.86(a) or (b).  The Board also points out that the 
audiometric tests conducted at a VA outpatient treatment 
clinic in February 2003 indicated that his hearing acuity had 
remained essentially the same.  Although the veteran asserts 
that his hearing loss has increased in severity, the Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the severity of his hearing loss disability.  Thus, 
the Board finds that the weight of the evidence is against 
the veteran's claim for a compensable evaluation for 
bilateral hearing loss disability

C. Extraschedular rating

The evidence does not show that the veteran's service-
connected tinnitus or hearing loss presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1) (2004).  In 
this regard, the Board notes that the veteran is still 
working on a full-time basis.  Thus, the evidence fails to 
show that his tinnitus and/or tinnitus has produced marked 
interference with employment.  The record does not 
demonstrate that he has required any recent hospitalization 
for either service-connected disability.  Accordingly, an 
extraschedular evaluation is not warranted.  


ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.





	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


